Citation Nr: 1009916	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.  

2.  Entitlement to service connection for a bilateral leg 
disorder. 

3.  Entitlement to service connection for a bilateral hip 
disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the lumbar spine, to include postoperative 
residuals of lumbar fusion.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disorder of the 
cervical spine, to include postoperative residuals of 
cervical fusion.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Custody of this case was subsequently 
transferred to the VARO in Louisville, Kentucky.  


FINDINGS OF FACT

1.  Generalized arthritis, a bilateral leg disorder (other 
than service-connected residuals of a left thigh contusion), 
and a bilateral hip disorder are first shown after service, 
are unrelated to disease, injury, or event of service origin, 
to include injury during service, and are not caused or 
aggravated by service-connected disability. 

2.  The Veteran did not appeal a November 2005 rating 
decision, of which he was notified that month, which denied 
service connection for DDD of the lumbar spine, to include 
postoperative residuals of lumbar fusion, and for a disorder 
of the cervical spine, to include postoperative residuals of 
cervical fusion.  

3.  The additional evidence presented since the November 2005 
rating decision taken together with evidence previously on 
file does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for DDD of the 
lumbar spine, to include postoperative residuals of lumbar 
fusion.  

4.  The additional evidence presented since the November 2005 
rating decision taken together with evidence previously on 
file does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a disorder 
of the cervical spine, to include postoperative residuals of 
cervical fusion. 


CONCLUSIONS OF LAW

1.  Generalized arthritis was not incurred in or aggravated 
by active service, nor did it manifest to a compensable 
degree within one year after service discharge, nor is it 
proximately due to or aggravated by service-connected 
disability.   38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

2.  A bilateral leg disorder was not incurred in or 
aggravated by active service, nor is it proximately due to or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

3.  A hip bilateral disorder was not incurred in or 
aggravated by active service, nor is it proximately due to or 
aggravated by service-connected disability.   38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

4.  The RO rating decision in November 2005 denying service 
connection for DDD of the lumbar spine, to include 
postoperative residuals of lumbar fusion, and for a disorder 
of the cervical spine, to include postoperative residuals of 
cervical fusion, became final.  38 U.S.C.A § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2009).  

5.  The additional evidence presented since the November 2005 
rating decision taken together with evidence previously on 
file does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for DDD of the 
lumbar spine, to include postoperative residuals of lumbar 
fusion.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  

6.  The additional evidence presented since the November 2005 
rating decision taken together with evidence previously on 
file does not relate to an unestablished fact necessary to 
substantiate the claim for a disorder of the cervical spine, 
to include postoperative residuals of cervical fusion.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in September 2006.  He was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

On the application to reopen, the notice included the type of 
evidence needed to substantiate the claim to reopen, namely, 
new and material evidence.  That notice also informed him of 
why the claims for service connection had been previously 
denied, i.e., because the conditions were neither incurred in 
nor caused by service.  See Kent, Id.  He was also informed 
that the period within which to appeal the November 2005 
denial was still open.  However, the Veteran never initiated 
an appeal from the November 2005 rating decision.  

That notice also informed the Veteran of how VA determined 
effective dates and disability ratings.  See Dingess, Id.  
Moreover, as the applications to reopen these claims of 
service connection are denied, no disability rating and 
effective date will be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to 
him with respect to any defect in the VCAA notice required 
under Dingess at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the Veteran's service 
treatment records as well as his postservice VA treatment 
records.  Further, the RO has obtained private clinical 
records.   

Records pertaining to the Veteran's claim for Social Security 
Administration disability benefits are on file.  

The Veteran failed to attend a Travel Board hearing scheduled 
in August 2009.  The Veteran was not scheduled for a VA 
examination as to his claims for service connection for 
generalized arthritis, a bilateral leg disorder or a 
bilateral hip disorder because there is nothing, other than 
the Veteran's vague contentions that these are some how 
related to either hard work during service or to the injury 
that caused his service-connected left thigh contusion, 
despite the fact that there is no clinical evidence of any of 
these claimed disorders until decades after service.  

As to the application to reopen the claims for service 
connection for disorders of the back and neck, under the duty 
to assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is first 
presented and that is not the case here.  Generally see 
38 C.F.R. § 3.159(c)(4)(iii).  This is true despite the 
suggestion in the January 2008 VA Form 9 that the initial VA 
examination in 1968 was inadequate as to his claim for a low 
back disorder, inasmuch as he did not appeal the November 
2005 denial of service connection for a low back disorder.  

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he was unaware of what was needed for claim 
substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  



Background

The service treatment records show that the Veteran's service 
entrance examination was negative for pertinent 
abnormalities.  In an adjunct medical history questionnaire 
he reported having or having had cramps in his legs.  

The Veteran was hospitalized in September 1967 in Vietnam for 
superficial burns of the face, neck, and left hand.  He was 
treated in 1968 for a left thigh contusion and one clinical 
notation indicates it was incurred in a "crash."  

Service separation examinations in March and again in July 
1968 were negative for pertinent abnormalities.  In a medical 
history questionnaire in conjunction with the March 1968 
examination the Veteran reported having or having had cramps 
in his legs but he had no such complaint in the questionnaire 
in conjunction with the July 1968 separation examination.  

On VA examination in October 1968 the Veteran complained of 
problems with his left leg.  He had no complaints relative to 
his hips, neck or spine.   He reported that the leg had been 
injured when it was caught between two trucks when in 
Vietnam.  On physical examination the Veteran could squat 
with facility and he did not have a limp or a waddling gait.  

On VA examination in 1973 the Veteran had no complaints 
relative to his hips, neck or spine.  He could walk without 
any particular difficulty and could walk on his heels and on 
his toes without any complaint of pain.  He was able to squat 
without any particular difficulty.  

Treatment records from Dr. T. M. L. from 1985 to 1990 show 
that in March 1985 it was reported that a refrigerator had 
fallen on his head 5 years ago and that he had been hit by a 
truck about 6 months ago.  He now had neck pain and symptoms 
in some fingers of the left hand but this had not appeared at 
the time.  Later that month it was noted that he had had 
cervical fusion and discectomy at C5-6 and C6-7.  In June 
1985 it was noted that in his employment as a truck driver he 
sometimes lifted heavy weights.  In May 1987 it was noted 
that the Veteran had had two injuries to his low back at work 
and now had low back pain.  In October 1989 it was noted that 
in August he had been in a vehicular accident and now had 
neck and back pain.  

Records in 1999 from the Norton Hospital reflect that the 
Veteran related that an October 1999 vehicular accident had 
exacerbated his low back pain which radiated into his right 
leg.  

Treatment records from Dr. R. T. H. from 1990 to 2000 confirm 
the Veteran's history of postservice injuries and note that 
he had complaints of low back pain and pain in the hips and 
legs.  

The findings on VA examination of the Veteran's muscle and VA 
neurology examination in July 1999 were that due to the left 
thigh contusion the Veteran had damage to muscle groups 14 
and 15 of the left thigh.  He had not had any inservice 
injury to the bones, nerves or vasculature of the left thigh.  
He had a history of two lumbar surgeries and a cervical 
surgery for, the Veteran thought, ruptured discs.  He had 
some intermittent low back pain.  On examination he walked 
with a left-sided limp.  He had some painful motion of the 
left hip.  

VA outpatient treatment records show that in 2004 he had a 
history of arthritis.  It was noted that he had had cervical 
spine fusion in 1985 and had had lumbar surgeries done in 
1987 and lumbar fusion in 1990 but had recently been told 
that there was a screw touching a nerve that caused burning 
pain in his left leg.  

In VA Form 21-4138, Statement in Support of Claim in April 
2005 the Veteran reported having done much hard physical 
labor in Vietnam, which he felt had weakened his back but 
took years to show up.  He had had multiple spinal surgeries 
and on each occasion he had been involved in accidents but he 
did not believe that these accidents, by themselves, had been 
enough to cause the damage that he now had.  

The evidence received since the November 2005 rating decision 
includes the following.  

The Veteran's application to reopen the claims for 
disabilities of the cervical and the lumbar spinal segments 
was received in June 2006.  

VA outpatient treatment records of 2005 to 2007 show that a 
May 2006 cervical MRI revealed residuals of cervical spinal 
fusion and multi-level DDD.  These records also show 
continued treatment for cervical and lumbar spine disability 
with radicular symptoms.  He had additional cervical spine 
surgery at a private hospital in December 2006.  In July 2007 
a lumbar MRI revealed DDD and a cervical CT scan revealed 
degenerative changes at multiple levels. Lumbar X-rays in 
October 2997 revealed generalized degenerative changes.  

On VA examination in October 2006 to evaluate the severity of 
the service-connected contusion of the left thigh it was 
noted that the Veteran was having more pain and weakness of 
the left thigh, as well as burning pain and numbness of the 
left lower leg, left foot, and numbness of the great toe.  It 
was noted that he had lumbar DDD.  

In statements in March 2007, February 2008, and May 2008 the 
Veteran again related that he believed that his heavy work in 
Vietnam had taken it toll on him and had caused his current 
back problems.  

Records from the Social Security Administration show that in 
2004 the Veteran was awarded disability benefits.  One 
clinical record associated with that claim shows that on 
evaluation the Veteran reported that his back pain had begun 
in 1989 when hit by a truck.  Another record reflects that he 
reported that he had had severe back problems since 1987, 
when he was in about three separate truck accidents.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including arthritis, if a sensorineural hearing loss is 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition or is aggravated by a 
service-connected disorder (to the extent of the 
aggravation).  38 C.F.R. § 3.310. 

The Board must find whether the preponderance of the evidence 
is against the claim.  If so, it is denied, but if the 
preponderance supports the claim or the evidence is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Generalized Arthritis, Bilateral Leg Disorder, and Bilateral 
Hip Disorder

The Veteran is service-connected for residuals of a contusion 
of the mid-third of the left thigh with atrophy of muscles, 
rated 10 percent disabling, and for a residual burn scar of 
the dorsum of the left hand, which is assigned a 
noncompensable disability rating. 

Other than the service-connected residuals of a contusion of 
the mid-third of the left thigh, the service treatment 
records are negative for generalized arthritis, a bilateral 
leg disorder, and a bilateral hip disorder.  Although the 
Veteran implies that these may be due to his having performed 
hard physical labor during service or to the inservice injury 
which caused the contusion of his left thigh, this is not 
corroborated by the service treatment records.  In fact, none 
of these disabilities are shown until decades after his 
discharge from active service in 1968.  Moreover, the 
symptoms of which he complains in his hips and legs are shown 
to be radicular in nature and stem from the nonservice-
connected lumbar DDD which is also shown to be due to 
postservice trauma.  

In sum, the only evidence which supports these claims is the 
Veteran's uncorroborated opinion that the disorders are 
related to his military service.  However, he has not related 
having had continuous symptoms due to these disabilities 
since he was in military service nor has he ever related his 
opinion as to the origin of these disabilities to any 
postservice treatment providers and no postservice clinical 
source has ever opined, or even suggested, that these 
disorders are related to his military service. 

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
service connection for generalized arthritis, a bilateral leg 
disorder, and a bilateral hip disorder is not warranted.  

Reopening

The RO originally denied the claim of service connection for 
disorders of the back and neck in November 2005.  It was 
found that these disorders were not incurred in or aggravated 
during active service but had first manifested in 1987, years 
after active service, and that the evidence showed that since 
then he had been involved in multiple vehicular accidents.  

After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the original claims of service connection 
became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claims

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file. Id. at 513. 

The application to reopen the claim of service connection was 
received at the RO in June 2006.  

As to applications to reopen a previously denied claim 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The doctrine of the favorable resolution of doubt is not 
applicable in the reopening analysis but applies only after 
new and material evidence has been submitted to reopen a 
claim and adjudication of the claim on the merits.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1994).  

Reopening Analysis

Lumbar and Cervical Spine Disorders

The evidence on file in November 2005 established that the 
Veteran's current disabilities of the cervical and lumbar 
spinal segments originated with a series of postservice on-
the-job injuries.  Indeed, when he first sought treatment for 
these disabilities he related that they stemmed from the 
postservice injuries.  

The additional evidence since the November 2005 rating 
decision does not show that the claimed disabilities of the 
cervical and lumbar spinal segments bear any relationship to 
the Veteran's military service.  Rather, he has again 
related the onset of these disabilities to his series of 
postservice on-the-job injuries.  Also, the additional 
evidence on continued treatment is not new nor, absent 
evidence pertaining to a nexus to his military service, are 
they material.  Updated VA outpatient records are not new 
and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence).  Similarly, his additional statements purporting 
to relate these disabilities to his having performed hard 
physical labor during service or to the inservice injury 
which caused the contusion of his left thigh add nothing 
which would serve as new and material evidence to reopen the 
claims but merely restate the essence of the previous 
statements which he submitted.  More importantly, the 
additional evidence contains no other source which 
corroborates either of these statements or contentions.  

To the extent that the additional clinical evidence contains 
information relating these claimed disabilities to 
postservice injuries, this evidence, although new, is not 
material, since it is against the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (evidence that is 
unfavorable to a claimant is not new and material).

Also, to the extent that this new clinical evidence is 
against the claims, the Board does not assess credibility of 
the Veteran's allegations, since a credibility assessment is 
done only after reopening, but concludes that these are 
merely a medical opinion as to which the Veteran is not 
competent to testify.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence is that which is provided by one qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions but includes statements of 
sound medical principles found in medical treatises or 
authoritative writings).  

Accordingly, the Board finds that the additional evidence 
received since the November 2005 RO denial of service 
connection is not new and material and that the claims are 
not reopened.  


ORDER

Service connection for generalized arthritis, a bilateral leg 
disorder, a hip disorder is denied. 

Reopening of the claims for service connection for DDD of the 
lumbar spine, to include postoperative residuals of lumbar 
fusion, and service connection for a disorder of the cervical 
spine, to include postoperative residuals of cervical fusion, 
is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


